Case 3:20-cv-02735-BRM-LHG Document 1 Filed 03/12/20 Page 1 of 14 PageID: 1



William P. Deni, Jr.
Charles H. Chevalier
J. Brugh Lower
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102
Tel: (973) 596-4500
Fax: (973) 596-0545

Attorneys for Plaintiffs

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


BAUSCH HEALTH US, LLC f/k/a VALEANT
PHARMACEUTICALS NORTH AMERICA
LLC; BAUSCH HEALTH IRELAND LIMITED
f/k/a VALEANT PHARMACEUTICALS                              Civil Action No. 20-2735
IRELAND LTD.; BAUSCH HEALTH
AMERICAS, INC. f/k/a VALEANT
PHARMACEUTICALS INTERNATIONAL;                           Document Electronically Filed
and KAKEN PHARMACEUTICAL CO., LTD.,

                       Plaintiffs,

               v.

ALEOR DERMACEUTICALS LTD.,

                       Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Bausch Health US, LLC (“Bausch,” formerly known as Valeant

Pharmaceuticals North America LLC), Bausch Pharmaceuticals Ireland Ltd. (“Bausch Ireland,”

formerly known as Valeant Pharmaceuticals Ireland Ltd.), and Bausch Health Americas, Inc.

(“Bausch Americas,” formerly known as Valeant Pharmaceuticals International), and Kaken

Pharmaceutical Co., Ltd. (“Kaken”) (collectively, “Plaintiffs”) by way of this Complaint against

Aleor Dermaceuticals Ltd. (“Aleor”) allege as follows:


                                               1
Case 3:20-cv-02735-BRM-LHG Document 1 Filed 03/12/20 Page 2 of 14 PageID: 2



                                       THE PARTIES

       1.      Plaintiff Bausch is a limited liability company organized and existing under the

laws of Delaware having its principal place of business at 400 Somerset Corporate Boulevard,

Bridgewater, New Jersey 08807.

       2.      Plaintiff Bausch Ireland is a company existing under the laws of Ireland having

an office at 3013 Lake Drive, Citywest Business Campus, Dublin 24, Ireland.

       3.      Plaintiff Bausch Americas is a corporation organized and existing under the laws

of Delaware, having its principal place of business at 400 Somerset Corporate Boulevard,

Bridgewater, New Jersey 08807.

       4.      Plaintiff Kaken is a corporation organized and existing under the laws of Japan

having its principal place of business at 20th Floor, Bunkyo Green Court, 28-8, Honkomagome

2-chome, Bunkyo-ku, Tokyo 113-8650, Japan.

       5.      Upon information and belief, Aleor is an Indian corporation having a principal

place of business at 5th Floor, Administrative Building Alembic Limited, Alembic Road,

Vadodara, Vadodara, Gujarat, 390003, India.

                                 NATURE OF THE ACTION

       6.      This is an action for infringement of United States Patent Nos. 10,512,640 (“the

’640 patent”); 10,342,875 (“the ’875 patent”); and 10,478,601 (“the ’601 patent”) arising under

the United States patent laws, Title 35, United States Code, § 100 et seq., including 35 U.S.C.

§§ 271 and 281. This action relates to Aleor’s filing of an Abbreviated New Drug Application

(“ANDA”) under section 505(j) of the Federal Food, Drug, and Cosmetic Act (“the Act”),

21 U.S.C. § 355(j), seeking U.S. Food and Drug Administration (“FDA”) approval to market its




                                              2
Case 3:20-cv-02735-BRM-LHG Document 1 Filed 03/12/20 Page 3 of 14 PageID: 3



generic efinaconazole topical solution, 10% (“Aleor’s generic efinaconazole topical solution”).1

                                 JURISDICTION AND VENUE

       7.       This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1338(a), and

2201–02.

       8.       Upon information and belief, this Court has jurisdiction over Aleor.            Upon

information and belief, Aleor is in the business of, inter alia, developing, manufacturing,

marketing, importing, and selling pharmaceutical products, including generic drug products.

Upon information and belief, Aleor directly, or indirectly, develops, manufactures, markets, and

sells generic drug products throughout the United States and in this judicial district, and this

judicial district is a likely destination for Aleor’s generic efinaconazole topical solution. Upon

information and belief, Aleor has a related corporate entity located in New Jersey. Upon

information and belief, Aleor purposefully has conducted and continues to conduct business in

this judicial district. Aleor has previously submitted to the jurisdiction of this Court and has

further previously availed itself of this Court by asserting counterclaims in other civil actions

initiated in this jurisdiction, including in actions related to the same ANDA at issue in this suit.

       9.       Aleor has taken the costly, significant step of applying to the FDA for approval

to engage in future activities—including the marketing of its generic drugs—that will be

purposefully directed at, upon information and belief, the State of New Jersey and elsewhere.

Aleor’s ANDA filings constitute formal acts that reliably indicate plans to engage in marketing

of the proposed generic drugs. Upon information and belief, Aleor intends to direct sales of its



1
        A related action against Aleor for infringement of United States Patent Nos. 7,214,506
(“the ’506 patent”), 8,039,494 (“the ’494 patent”), 8,486,978 (“the ’978 patent”), 9,302,009
(“the ’009 patent”), 9,566,272 (“the ’272 patent”), 9,662,394 (“the ’394 patent”), 9,861,698
(“the ’698 patent”), 9,877,955 (“the ’955 patent”), and 10,105,444 (“the ’444 patent”) is pending
in this District. See No. 3:18-cv-13954 and consolidated action No. 3:18-cv-13635.


                                                  3
Case 3:20-cv-02735-BRM-LHG Document 1 Filed 03/12/20 Page 4 of 14 PageID: 4



drugs into New Jersey, among other places, once it has the requested FDA approval to market

them. Upon information and belief, Aleor will engage in marketing of its proposed ANDA

products in New Jersey upon approval of its ANDA.

        10.      Aleor knows or should know that Jublia® is manufactured for Bausch, formerly

known as Valeant Pharmaceuticals North America LLC, in Bridgewater, NJ 08807 USA at least

because that information is included in the label and prescribing information for Jublia®.

        11.      Upon information and belief, venue is proper in this judicial district under

28 U.S.C. §§ 1391(c) and (d), and § 1400(b).

        12.      Venue is proper against Aleor, a foreign corporation, in any judicial district that

has personal jurisdiction, including this judicial district.

                                     THE PATENTS IN SUIT

        13.      The United States Patent and Trademark Office (“PTO”) issued the ’640 patent

on December 24, 2019. The ’640 patent claims, generally speaking, inter alia, methods of

treatment of onychomycosis comprising topically applying pharmaceutical formulations

including ethanol, cyclomethicone, diisopropyl adipate, C12-15 alkyl lactate and a triazole

antifungal agent. Plaintiffs hold all substantial rights in the ’640 patent and have the right to sue

for infringement thereof. The ’640 patent is valid and enforceable. A copy of the ’640 patent is

attached hereto as Exhibit A.

        14.      The PTO issued the ’875 patent on July 9, 2019. The ’875 patent claims,

generally speaking, inter alia, methods of treatment of onychomycosis comprising topically

applying pharmaceutical formulations including ethanol, cyclomethicone, diisopropyl adipate,

C12-15 alkyl lactate, butylated hydroxytoluene (BHT), a salt of ethylenediaminetetraacetic acid

(EDTA), citric acid and a triazole antifungal agent. Plaintiffs hold all substantial rights in the




                                                   4
Case 3:20-cv-02735-BRM-LHG Document 1 Filed 03/12/20 Page 5 of 14 PageID: 5



’875 patent and have the right to sue for infringement thereof. The ’875 patent is valid and

enforceable. A copy of the ’875 patent is attached hereto as Exhibit B.

       15.      The PTO issued the ’601 patent on November 19, 2019. The ’601 patent claims,

generally speaking, inter alia, drug applicators with specific physical characteristics, and

methods of using said applicators to treat, among other diseases, tinea unguium

(onychomycosis). Plaintiffs hold all substantial rights in the ’601 patent and have the right to sue

for infringement thereof. The ’601 patent is valid and enforceable. A copy of the ’601 patent is

attached hereto as Exhibit C.

       16.      Bausch Americas is the holder of New Drug Application (“NDA”) No. 203567

for Jublia®, which the FDA approved on June 6, 2014. In conjunction with NDA No. 203567,

the ’640, ’875 and ’601 patents are listed in the FDA’s Approved Drug Products with

Therapeutic Equivalence Evaluations (“the Orange Book”).

       17.      Efinaconazole topical solution, 10% is sold in the United States under the

trademark Jublia®.

                       ALEOR’S INFRINGING ANDA SUBMISSION

       18.      Upon information and belief, Aleor filed or caused to be filed with the FDA

ANDA No. 212027, under Section 505(j) of the Act and 21 U.S.C. § 355(j).

       19.      Upon information and belief, Aleor’s ANDA No. 212027 seeks FDA approval to

sell in the United States Aleor’s generic efinaconazole topical solution, intended to be a generic

version of Jublia®.

       20.      Upon information and belief, ANDA No. 212027 seeks approval of Aleor’s

generic efinaconazole topical solution that is the same, or substantially the same, as Jublia®.




                                                 5
Case 3:20-cv-02735-BRM-LHG Document 1 Filed 03/12/20 Page 6 of 14 PageID: 6



                                 COUNT I AGAINST ALEOR

                       Infringement of the ’640 Patent under § 271(e)(2)

        21.     Paragraphs 1–20 are incorporated herein as set forth above.

        22.     Under 35 U.S.C. § 271(e)(2), Aleor has infringed at least one claim of the ’640

patent by submitting, or causing to be submitted to the FDA, ANDA No. 212027 seeking

approval for the commercial marketing of Aleor’s generic efinaconazole topical solution before

the expiration date of the ’640 patent.

        23.     Upon information and belief, Aleor’s generic efinaconazole topical solution will,

if approved and marketed, infringe, either literally or under the doctrine of equivalents, at least

one claim of the ’640 patent.

        24.     Upon information and belief, Aleor will, through the manufacture, use, import,

offer for sale, and/or sale of Aleor’s generic efinaconazole topical solution, directly infringe,

contributorily infringe, and/or induce infringement of at least one claim of the ’640 patent.

        25.     If Aleor’s marketing and sale of its generic efinaconazole topical solution prior

to the expiration of the ’640 patent is not enjoined, Plaintiffs will suffer substantial and

irreparable harm for which there is no adequate remedy at law.

                                 COUNT II AGAINST ALEOR

                  Declaratory Judgment of Infringement of the ’640 Patent

        26.     Paragraphs 1–25 are incorporated herein as set forth above.

        27.     These claims arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

        28.     There is an actual case or controversy such that the Court may entertain

Plaintiffs’ request for declaratory relief consistent with Article III of the United States




                                                 6
Case 3:20-cv-02735-BRM-LHG Document 1 Filed 03/12/20 Page 7 of 14 PageID: 7



Constitution, and this actual case or controversy requires a declaration of rights by this Court.

       29.      Aleor has made, and will continue to make, substantial preparation in the United

States to manufacture, use, offer to sell, sell, and/or import Aleor’s generic efinaconazole topical

solution before the expiration date of the ’640 patent, including Aleor’s filing of ANDA No.

212027.

       30.      Upon information and belief, any commercial manufacture, use, offer for sale,

sale, and/or importation of Aleor’s generic efinaconazole topical solution will directly infringe,

contributorily infringe, and/or induce infringement of at least one claim of the ’640 patent.

       31.      Plaintiffs are entitled to a declaratory judgment that future commercial

manufacture, use, offer for sale, sale, and/or importation of Aleor’s generic efinaconazole topical

solution will constitute infringement of at least one claim of the ’640 patent.

                                COUNT III AGAINST ALEOR

                       Infringement of the ’875 Patent under § 271(e)(2)

       32.      Paragraphs 1–31 are incorporated herein as set forth above.

       33.      Under 35 U.S.C. § 271(e)(2), Aleor has infringed at least one claim of the ’875

patent by submitting, or causing to be submitted to the FDA, ANDA No. 212027 seeking

approval for the commercial marketing of Aleor’s generic efinaconazole topical solution before

the expiration date of the ’875 patent.

       34.      Upon information and belief, Aleor’s generic efinaconazole topical solution will,

if approved and marketed, infringe, either literally or under the doctrine of equivalents, at least

one claim of the ’875 patent.

       35.      Upon information and belief, Aleor will, through the manufacture, use, import,

offer for sale, and/or sale of Aleor’s generic efinaconazole topical solution, directly infringe,

contributorily infringe, and/or induce infringement of at least one claim of the ’875 patent.


                                                 7
Case 3:20-cv-02735-BRM-LHG Document 1 Filed 03/12/20 Page 8 of 14 PageID: 8



        36.     If Aleor’s marketing and sale of its generic efinaconazole topical solution prior

to the expiration of the ’875 patent is not enjoined, Plaintiffs will suffer substantial and

irreparable harm for which there is no adequate remedy at law.

                                COUNT IV AGAINST ALEOR

                  Declaratory Judgment of Infringement of the ’875 Patent

        37.     Paragraphs 1–36 are incorporated herein as set forth above.

        38.     These claims arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

        39.     There is an actual case or controversy such that the Court may entertain

Plaintiffs’ request for declaratory relief consistent with Article III of the United States

Constitution, and this actual case or controversy requires a declaration of rights by this Court.

        40.     Aleor has made, and will continue to make, substantial preparation in the United

States to manufacture, use, offer to sell, sell, and/or import Aleor’s generic efinaconazole topical

solution before the expiration date of the ’875 patent, including Aleor’s filing of ANDA No.

212027.

        41.     Upon information and belief, any commercial manufacture, use, offer for sale,

sale, and/or importation of Aleor’s generic efinaconazole topical solution will directly infringe,

contributorily infringe, and/or induce infringement of at least one claim of the ’875 patent.

        42.     Plaintiffs are entitled to a declaratory judgment that future commercial

manufacture, use, offer for sale, sale, and/or importation of Aleor’s generic efinaconazole topical

solution will constitute infringement of at least one claim of the ’875 patent.




                                                 8
Case 3:20-cv-02735-BRM-LHG Document 1 Filed 03/12/20 Page 9 of 14 PageID: 9



                                 COUNT V AGAINST ALEOR

                       Infringement of the ’601 Patent under § 271(e)(2)

        43.     Paragraphs 1–42 are incorporated herein as set forth above.

        44.     Under 35 U.S.C. § 271(e)(2), Aleor has infringed at least one claim of the ’601

patent by submitting, or causing to be submitted to the FDA, ANDA No. 212027 seeking

approval for the commercial marketing of Aleor’s generic efinaconazole topical solution before

the expiration date of the ’601 patent.

        45.     Upon information and belief, Aleor’s generic efinaconazole topical solution will,

if approved and marketed, infringe, either literally or under the doctrine of equivalents, at least

one claim of the ’601 patent.

        46.     Upon information and belief, Aleor will, through the manufacture, use, import,

offer for sale, and/or sale of Aleor’s generic efinaconazole topical solution, directly infringe,

contributorily infringe, and/or induce infringement of at least one claim of the ’601 patent.

        47.     If Aleor’s marketing and sale of its generic efinaconazole topical solution prior

to the expiration of the ’601 patent is not enjoined, Plaintiffs will suffer substantial and

irreparable harm for which there is no adequate remedy at law.

                                COUNT VI AGAINST ALEOR

                  Declaratory Judgment of Infringement of the ’601 Patent

        48.     Paragraphs 1–47 are incorporated herein as set forth above.

        49.     These claims arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

        50.     There is an actual case or controversy such that the Court may entertain

Plaintiffs’ request for declaratory relief consistent with Article III of the United States




                                                 9
Case 3:20-cv-02735-BRM-LHG Document 1 Filed 03/12/20 Page 10 of 14 PageID: 10



Constitution, and this actual case or controversy requires a declaration of rights by this Court.

          51.    Aleor has made, and will continue to make, substantial preparation in the United

States to manufacture, use, offer to sell, sell, and/or import Aleor’s generic efinaconazole topical

solution before the expiration date of the ’601 patent, including Aleor’s filing of ANDA No.

212027.

          52.    Upon information and belief, any commercial manufacture, use, offer for sale,

sale, and/or importation of Aleor’s generic efinaconazole topical solution will directly infringe,

contributorily infringe, and/or induce infringement of at least one claim of the ’601 patent.

          53.    Plaintiffs are entitled to a declaratory judgment that future commercial

manufacture, use, offer for sale, sale, and/or importation of Aleor’s generic efinaconazole topical

solution will constitute infringement of at least one claim of the ’601 patent.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in their

favor and against Aleor on the patent infringement claims set forth above and respectfully

request that this Court:

          1.     enter judgment that, under 35 U.S.C. § 271(e)(2), Aleor has infringed at least one

claim of the ’640 patent by submitting or causing to be submitted ANDA No. 212027 to the FDA

to obtain approval for the commercial manufacture, use, import, offer for sale, and/or sale in the

United States of Aleor’s generic efinaconazole topical solution before the expiration of the ’640

patent;

          2.     enter judgment that, under 35 U.S.C. § 271(e)(2), Aleor has infringed at least one

claim of the ’875 patent by submitting or causing to be submitted ANDA No. 212027 to the FDA

to obtain approval for the commercial manufacture, use, import, offer for sale, and/or sale in the




                                                 10
Case 3:20-cv-02735-BRM-LHG Document 1 Filed 03/12/20 Page 11 of 14 PageID: 11



United States of Aleor’s generic efinaconazole topical solution before the expiration of the ’875

patent;

          3.    enter judgment that, under 35 U.S.C. § 271(e)(2), Aleor has infringed at least one

claim of the ’601 patent by submitting or causing to be submitted ANDA No. 212027 to the FDA

to obtain approval for the commercial manufacture, use, import, offer for sale, and/or sale in the

United States of Aleor’s generic efinaconazole topical solution before the expiration of the ’601

patent;

          4.    order that the effective date of any approval by the FDA of Aleor’s generic

efinaconazole topical solution be a date that is not earlier than the expiration of the ’640 patent,

the ’875 patent, and the ’601 patent, or such later date as the Court may determine;

          5.    enjoin Aleor from the commercial manufacture, use, import, offer for sale,

and/or sale of Aleor’s generic efinaconazole topical solution until expiration of the ’640 patent,

the ’875 patent, and the ’601 patent, or such later date as the Court may determine;

          6.    enjoin Aleor and all persons acting in concert with Aleor from seeking,

obtaining, or maintaining approval of Aleor’s ANDA No. 212027 until expiration of the ’640

patent, the ’875 patent, and the ’601 patent; and

          7.    declare this to be an exceptional case under 35 U.S.C. §§ 285 and 271(e)(4) and

award Plaintiffs costs, expenses, and disbursements in this action, including reasonable

attorney’s fees; and

          8.    award Plaintiffs such further and additional relief as this Court deems just and

proper.




                                                11
Case 3:20-cv-02735-BRM-LHG Document 1 Filed 03/12/20 Page 12 of 14 PageID: 12



Dated: March 12, 2020                         Respectfully submitted,
       Newark, New Jersey
                                              s/ William P. Deni, Jr.
                                              William P. Deni, Jr.
                                              Charles H. Chevalier
                                              J. Brugh Lower
                                              GIBBONS P.C.
                                              One Gateway Center
                                              Newark, New Jersey 07102
                                              Tel: (973) 596-4500
                                              Fax: (973) 596-0545
                                              wdeni@gibbonslaw.com
                                              cchevalier@gibbonslaw.com
                                              jlower@gibbonslaw.com

                                              Attorneys for Plaintiffs

Of Counsel:
Thomas P. Steindler (pro hac vice to be submitted)
Nicole M. Jantzi (pro hac vice to be submitted)
Paul M. Schoenhard (pro hac vice to be submitted)
Ian B. Brooks (pro hac vice to be submitted)
Christopher M. Bruno (pro hac vice to be submitted)
MCDERMOTT WILL & EMERY LLP
The McDermott Building
500 North Capitol Street, NW
Washington, DC 20001-1531
(202) 756-8000

Attorneys for Plaintiffs
Bausch Health US, LLC f/k/a Valeant
Pharmaceuticals North America LLC,
Bausch Health Ireland Limited f/k/a Valeant
Pharmaceuticals Ireland Ltd., and
Bausch Health Americas, Inc. f/k/a Valeant
Pharmaceuticals International

John D. Livingstone (pro hac vice to be submitted)
Samhitha M. Medatia (pro hac vice to be submitted)
FINNEGAN, HENDERSON, FARABOW,
GARRETT & DUNNER, LLP
271 17th Street, NW
Suite 1400
Atlanta, GA 30363-6209
(404) 653-6400




                                                12
Case 3:20-cv-02735-BRM-LHG Document 1 Filed 03/12/20 Page 13 of 14 PageID: 13



Naoki Yoshida (pro hac vice to be submitted)
FINNEGAN, HENDERSON, FARABOW,
GARRETT & DUNNER LLP
33rd Floor, Shiroyama Trust Tower
3-1, Toranomon 4-chome, Minato-ku
Tokyo, 105-6033 Japan
+81-3-3431-6943

Cora R. Holt (pro hac vice to be submitted)
FINNEGAN, HENDERSON, FARABOW,
GARRETT & DUNNER LLP
901 New York Avenue, NW
Washington, DC 20001-4413
(202) 408-4000

Attorneys for Plaintiff
Kaken Pharmaceutical Co., Ltd.




                                               13
Case 3:20-cv-02735-BRM-LHG Document 1 Filed 03/12/20 Page 14 of 14 PageID: 14



                       CERTIFICATION OF NON-ARBITRABILITY
                       PURSUANT TO LOCAL CIVIL RULE 201.1(d)

        Pursuant to Local Civil Rule 201.1(d), the undersigned counsel hereby certifies that this

action seeks declaratory and injunctive relief and, therefore, is not subject to mandatory

arbitration.

        I certify under penalty of perjury that the foregoing is true and correct.


Dated: March 12, 2020                          Respectfully submitted,
       Newark, New Jersey
                                               s/ William P. Deni, Jr.
                                               William P. Deni, Jr.
                                               GIBBONS P.C.
                                               One Gateway Center
                                               Newark, New Jersey 07102
                                               Tel: (973) 596-4500
                                               Fax: (973) 596-0545
                                               wdeni@gibbonslaw.com

                                               Attorneys for Plaintiffs




                                                  14
